Case 7:19-cr-00424-VB Document 88 Filed 01/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
v AT CRIMINAL PROCEEDING
HIBAH LEE, 19-CR-424 (VB)
Defendant. 2 couse
x

Check Proceeding that Applies

Date:

Date:

Entry of Plea of Guilty

 

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that | willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to

_do so.

Hibah Lee Uchahk loo (Lo, vb)

Print Name Signature of Defendant

s/ SusanC.Wolfe  Ytttoun (1. wet (C, 3)

Signature of Defense Counsel

 

ee Ved (4 ——

Date: (| of Judge

Date: | vu [uo]

 

 
